Exhibit 10.1
 
EXECUTION COPY
 
INCREMENTAL FACILITY JOINDER AGREEMENT


 
INCREMENTAL FACILITY JOINDER AGREEMENT dated as of August 12, 2014 (this
“Incremental Joinder”), by and among AKORN INC., a Louisiana corporation (the
“Borrower”), JPMORGAN CHASE BANK, N.A., as Administrative Agent (the
“Administrative Agent”) under the Loan Agreement (as defined below), each
INCREMENTAL TERM LENDER (as defined below) and each of the other LOAN PARTIES
party hereto.
 
WHEREAS, reference is hereby made to the Loan Agreement, dated as of April 17,
2014 (as amended, amended and restated, supplemented or otherwise modified from
time to time in accordance with the terms thereof, the “Loan Agreement”), among
the Borrower, the other Loan Parties from time to time party thereto, each
Lender from time to time party thereto, and the Administrative Agent;
 
WHEREAS, pursuant to Section 2.09 of the Loan Agreement, the Borrower may
request the establishment of an Incremental Term Facility by, among other
things, entering into an Incremental Term Facility Joinder Agreement in
accordance with the terms and conditions of the Loan Agreement;
 
WHEREAS, the Borrower has notified the Administrative Agent that it is
requesting the establishment of an Incremental Term Facility in an aggregate
principal amount of $445,000,000 (the “Incremental Term Loans” and the
commitments relating thereto, the “Incremental Term Loan Commitments”) pursuant
to Section 2.09(a) of the Loan Agreement; and
 
WHEREAS, the Persons party to this Incremental Joinder as lenders with respect
to the Incremental Term Loans (such Persons and any permitted assignees thereof,
the “Incremental Term Lenders”) have indicated their willingness to lend such
Incremental Term Loans on the terms and subject to the conditions herein.
 
NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:
 
Section 1. Defined Terms; References.
 
(a) Capitalized terms used but not defined herein have the meaning provided in
the Loan Agreement. As used in this Incremental Joinder, the following terms
have the meanings specified below:
 
“Arrangers” means, collectively, J.P. Morgan Securities LLC, Merrill Lynch,
Pierce, Fenner & Smith Incorporated, Deutsche Bank Securities, Inc. and Wells
Fargo Securities, LLC.
 
“Closing Date Guarantors” means, collectively, the Target and its Subsidiaries.
 
“Commitment Parties” means, collectively, JPMorgan Chase Bank, N.A., Bank of
America, N.A., Deutsche Bank AG New York Branch, Wells Fargo Bank, National
Association and the Arrangers.
 
“Specified Representations” means the representations and warranties set forth
in Sections 3.01, 3.08, 3.18 and 3.19 of the Loan Agreement and in Sections
7(a), 7(b), 7(c) and 7(d) hereof.
 
“Target” means VPI Holdings Corp., a Delaware corporation.
 
“Target Acquisition” means the Borrower’s acquisition, directly or indirectly,
of the Target pursuant to the Target Acquisition Agreement.
 
“Target Acquisition Agreement” means the Agreement and Plan of Merger, dated as
of May 9, 2014, among the Borrower, as Purchaser, Akorn Enterprises II, Inc., a
Delaware corporation and a wholly-owned Subsidiary of the Borrower, as the
Acquisition Subsidiary, the Target, as the Company, and Tailwind Management LP,
a Delaware limited partnership, as the Equityholder Representative, together
with all exhibits, schedules and disclosure letters thereto.
 
 
 

--------------------------------------------------------------------------------

 
“Target Material Adverse Effect” means any effect, change, development, event or
circumstance that, individually or in the aggregate, has had or would reasonably
be expected to have a material adverse effect on (i) the business, operations,
assets or properties, liabilities, condition (financial or otherwise) or results
of operations of the Target and the Company Subsidiaries, taken as a
whole; provided, however, that in no event shall any effect resulting from the
occurrence of any of the following be considered a Target Material Adverse
Effect: (a) any change in general economic or political conditions or changes
affecting the industry generally in which the Target or any Company Subsidiary
operates, so long as such change does not have a disproportionate impact on the
Target and the Company Subsidiaries, taken as a whole; (b) any natural disaster,
any act of terrorism, sabotage, military action or war (whether or not declared)
or any other social or political disruption, in each case including any
escalation or worsening thereof so long as such event does not have  a
disproportionate impact on the Target and the Company Subsidiaries, taken as a
whole; (c) any adverse change arising from or relating to any change in
accounting requirements applicable to the Target or any Company Subsidiary
(including GAAP) or to any change in Laws or Orders applicable to the Target or
any Company Subsidiary or, in each case, in the interpretation thereof; (d) the
announcement of the Target Acquisition Agreement or the transactions
contemplated by the Target Acquisition Agreement or other communication by the
Borrower of its plans or intentions with respect to the Target or any Company
Subsidiary; (e) the consummation of the transactions contemplated by the Target
Acquisition Agreement or any actions by the Borrower, the Acquisition
Subsidiary, the Target or any Company Subsidiary taken pursuant to the Target
Acquisition Agreement, including the impact of any of the foregoing on the
relationships, contractual or otherwise, of the Target or the Company
Subsidiaries with other Persons, including Governmental Authorities, customers,
suppliers, officers or employees; (f) any failure by the Target to meet any
internal, published or analysts’ projections, forecasts or revenue or earnings
predictions for any period ending on or after the date of the Target Acquisition
Agreement (it being understood that the effects giving rise or contributing to
such failure that are not otherwise excluded from the definition of a “Target
Material Adverse Effect” may be deemed to constitute a Target Material Adverse
Effect or be taken into account in determining whether a Target Material Adverse
Effect has occurred); (g) any adverse change arising from or relating to the
approval or launch of, or any change in the pricing of, any pharmaceutical
product; or (h) any matter disclosed on the Disclosure Schedule; or (ii) the
ability of the Target to consummate the Merger and the other transactions
contemplated by the Target Acquisition Agreement and to perform its obligations
under the Target Acquisition Agreement (it being understood and agreed that
capitalized terms used but not defined in the foregoing definition shall have
the meanings set forth in the Target Acquisition Agreement).
 
“Transactions” means, collectively, (a) the execution, delivery and performance
by the Loan Parties of this Incremental Joinder and the related Loan Documents,
(b) the borrowing of the Incremental Term Loans, (c) the use of the proceeds
thereof and (d) the consummation of the Target Acquisition.
 
(b) Each reference to “hereof”, “hereunder”, “herein” and “hereby” and each
other similar reference and each reference to “this Agreement” and each other
similar reference contained in the Loan Agreement shall, after this Incremental
Joinder becomes effective, refer to the Loan Agreement as amended hereby. This
Incremental Joinder is an “Incremental Term Facility Joinder Agreement” and a
“Loan Document,” in each case, as defined under the Loan Agreement.
 
 
2

--------------------------------------------------------------------------------

 
Section 2. Incremental Term Loans.


(a) Subject to the terms and conditions set forth herein, each Incremental Term
Lender severally agrees to make Incremental Term Loans to the Borrower on the
Incremental Facility Closing Date (as defined below) in the amount of such
Incremental Term Lender’s Incremental Term Loan Commitment as set forth
on Schedule A hereto.  The Incremental Term Loans shall be “Loans” for all
purposes under the Loan Agreement and each of the other Loan Documents and shall
have terms identical to the Loans outstanding under the Loan Agreement
immediately prior to the date hereof (the “Existing Term Loans”), except as
otherwise set forth in this Incremental Joinder.


(b) Each Incremental Term Lender acknowledges and agrees that upon the
Incremental Facility Closing Date, such Incremental Term Lender shall be a
“Lender” under, and for all purposes of, the Loan Agreement and the other Loan
Documents, and shall be subject to and bound by the terms thereof, and shall
perform all the obligations of and shall have all rights of a Lender thereunder.
 
Section 3. Maturity Date. The Incremental Term Loans will mature on April 16,
2021 (the “Incremental Term Loan Maturity Date”).
 
Section 4. Amortization. Section 2.10(a) of the Loan Agreement shall be deemed
amended to reflect that the Borrower shall repay to the Administrative Agent for
the ratable account of each Incremental Term Lender, in quarterly installments
on the last Business Day of each March, June, September and December, commencing
with the first full fiscal quarter ending after the Incremental Facility Closing
Date, a principal amount in respect of the Incremental Term Loans equal to 0.25%
of the original principal amount of the Incremental Term Loans with the final
installment on the Incremental Term Loan Maturity Date equal to the remaining
outstanding amount of the Incremental Term Loans.
 
Section 5. Loan Agreement Governs. Except as set forth in this Incremental
Joinder, the Incremental Term Loans shall have identical terms as the Existing
Term Loans and shall otherwise be subject to the provisions, including any
provisions restricting the rights, or regarding the obligations, of the Loan
Parties or any provisions regarding the rights of the Lenders, of the Loan
Agreement and the other Loan Documents, each reference to a “Loan” or “Loans” in
the Loan Agreement shall be deemed to include the Incremental Term Loans and
other related terms will have correlative meanings mutatis mutandis.
 
Section 6. Effectiveness. This Incremental Joinder shall become effective as of
the date hereof (the “Incremental Facility Closing Date”), subject to the
satisfaction of the following conditions:
 
(a) the Administrative Agent shall have received (i) counterparts of this
Incremental Joinder duly executed and delivered by the Borrower, the other Loan
Parties, each Incremental Term Lender and the Administrative Agent and (ii)
Joinder Agreements from each of the Closing Date Guarantors;
 
(b) the Administrative Agent shall have received an irrevocable notice of
Borrowing with respect to the Incremental Term Loans, signed by the Borrower,
not later than 11:00 a.m., New York City time, one (1) Business Day before the
Incremental Facility Closing Date if the Incremental Term Loans shall initially
be ABR Loans or three (3) Business Days before the Incremental Facility Closing
Date if the Incremental Term Loans shall initially be Eurodollar Loans, in form
and substance reasonably satisfactory to the Administrative Agent;
 
(c)  the Administrative Agent shall have received (i) a certificate of each Loan
Party, dated the Incremental Facility Closing Date and executed by its Secretary
or Assistant Secretary, which shall (A) certify the resolutions of its Board of
Directors, members or other body authorizing the execution and delivery of, and
performance under, this Incremental Joinder and any Loan Documents executed in
connection with the Transactions, (B) identify by name and title and bear the
signatures of the Financial Officers and any other officers of such Loan Party
authorized to sign the Loan Documents to which it is a party, and (C) contain
appropriate attachments, including the certificate or articles of incorporation
or organization of each Loan Party certified by the relevant authority of the
jurisdiction of organization of such Loan Party and a true and correct copy of
its by-laws or operating, management or partnership agreement, and (ii) a good
standing certificate for each Loan Party from its jurisdiction of organization
or the substantive equivalent available in the jurisdiction of organization for
each Loan Party from the appropriate governmental officer in such jurisdiction;
 
 
3

--------------------------------------------------------------------------------

 
(d) the Administrative Agent’s shall have received customary duly executed
opinions of Polsinelli PC, primary counsel for the Loan Parties, and Jones
Walker LLP, special Louisiana counsel for the Loan Parties, in each case, dated
the Incremental Facility Closing Date and reasonably satisfactory to the
Administrative Agent;
 
(e)  the Administrative Agent shall have received a certificate signed by the
chief financial officer of the Borrower certifying the following:  (i) such of
the representations made by or with respect to Target in the Target Acquisition
Agreement as are material to the interests of the Lenders, but only to the
extent that the Borrower or its applicable Affiliates have the right to
terminate their obligations under the Target Acquisition Agreement or decline to
consummate the Target Acquisition (in accordance with the terms thereof) as a
result of a breach of such representations in the Target Acquisition Agreement,
are true and correct, (ii) the Specified Representations are true and correct in
all material respects as of the Incremental Facility Closing Date (except in the
case of any Specified Representation which expressly relates to a given date or
period, in which case such representation and warranty are true and correct in
all material respects as of the respective date or respective period, as the
case may be), (iii) since the date of the Target Acquisition Agreement, there
have not occurred or exists any event, change occurrence, circumstance, effect
or condition which (individually or in the aggregate) has had, or would
reasonably be expected to have, a Target Material Adverse Effect and (iv) the
Borrower and its Subsidiaries, on a consolidated basis after giving effect to
the Transactions, are solvent;
 
(f) the Target Acquisition Agreement (including, but not limited to, all
schedules and exhibits thereto) shall be in full force and effect and the Target
Acquisition shall be consummated pursuant to the Target Acquisition Agreement
substantially concurrently with the making of the Incremental Term Loans without
giving effect to any amendments, consents or waivers by the Borrower (or the
Borrower’s Affiliates) thereto or modifications to the provisions thereof that,
in any such case, are materially adverse to the interests of the Arrangers, the
Administrative Agent or the Lenders without the consent of the Arrangers and the
Administrative Agent, such consent not to be unreasonably withheld, conditioned
or delayed;
 
(g) the Commitment Parties shall have received (1) audited consolidated balance
sheets and related statements of income and cash flows of the Target for the
fiscal years of the Target ended 2011, 2012 and 2013 and each fiscal year of the
Target ended thereafter and at least 90 days prior to the Incremental Facility
Closing Date, (2) unaudited consolidated balance sheets and related statements
of income and cash flows of the Target for each fiscal quarter of the Target
(other than the fourth fiscal quarter of any fiscal year of the Target) ended
after the close of its most recent fiscal year and at least 45 days prior to the
Incremental Facility Closing Date, and (3) a pro forma consolidated balance
sheet and related pro forma consolidated statement of income of the Borrower as
of the last day of the most recently delivered financial statements pursuant to
the foregoing, prepared after giving effect to the Transactions;
 
(h) all fees and expenses earned, due and payable to the Administrative Agent,
the Commitment Parties and the Incremental Term Lenders required to be paid on
the Incremental Facility Closing Date for which invoices have been received at
least two (2) days in advance shall have been paid;
 
 (i)  on the Incremental Facility Closing Date, after giving effect to the
Transactions, none of the Borrower, the Target and any of their Subsidiaries
shall have any material third-party indebtedness for borrowed money other than
(i) the Incremental Term Loans, (ii) the indebtedness under the Loan Agreement,
the indebtedness under the ABL Credit Agreement and the indebtedness under the
Existing Convertible Notes, (iii) in the case of the Target and its
Subsidiaries, indebtedness permitted to be incurred or to remain outstanding
pursuant to the Target Acquisition Agreement and (iv) in the case of the
Borrower and its Subsidiaries, other indebtedness permitted under the Loan
Agreement; and
 
 
4

--------------------------------------------------------------------------------

 
(j) each of the applicable conditions precedent for the Incremental Term Loans
set forth in Section 2.09 of the Loan Agreement shall have been satisfied.
 
Section 7. Representations and Warranties. By its execution of this Incremental
Joinder, each Loan Party hereby certifies that:
 
(a) The Transactions are within each Loan Party’s organizational powers and have
been duly authorized by all necessary organizational actions and, if required,
actions by equity holders.  This Incremental Joinder has been duly executed and
delivered by each Loan Party. This Incremental Joinder constitutes a legal,
valid and binding obligation of each Loan Party, enforceable in accordance with
its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.
 
(b) The Transactions will not violate or result in a default under any
certificate or articles of incorporation or organization, by-laws, operating,
management or partnership agreement or other organizational documents of any
Loan Party.
 
(c) Immediately after the consummation of the Transactions to occur on the
Incremental Facility Closing Date,  (a) the sum of the Indebtedness (including
contingent liabilities) of the Borrower and its Subsidiaries, taken as a whole,
does not exceed the assets of the Borrower and its Subsidiaries at a fair
valuation, taken as a whole, on a going concern basis; (b) the capital of the
Borrower and its Subsidiaries, taken as a whole, is not unreasonably small in
relation to the business of the Borrower and its Subsidiaries, taken as a whole,
contemplated on the Incremental Facility Closing Date and (c) the Borrower and
its Subsidiaries, taken as a whole, do not intend to incur, or believe that they
will incur, Indebtedness including current obligations beyond their ability to
pay such Indebtedness as it matures (in the ordinary course of business).  For
the purposes hereof, the amount of any contingent liability at any time shall be
computed as the amount that, in light of all of the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability (irrespective of whether such contingent
liabilities meet the criteria for accrual under Statement of Financial
Accounting Standard No. 5).
 
(d) The provisions of the Loan Documents create legal and valid Liens on all of
the Collateral in favor of the Administrative Agent, for the benefit of the
Secured Parties, and such Liens constitute perfected and continuing Liens on the
Collateral, securing the Secured Obligations, enforceable against the applicable
Loan Party and all third parties, and having priority over all other Liens on
the Collateral except (a) Permitted Encumbrances, to the extent any such
Permitted Encumbrances would have priority over the Liens in favor of the
Administrative Agent pursuant to any applicable law or agreement, (b) Liens
perfected only by possession (including possession of any certificate of title)
to the extent the Administrative Agent has not obtained or does not maintain
possession of such Collateral and (c) Liens in favor of the ABL Representative
with respect to the ABL First Priority Collateral, to the extent permitted
pursuant to the Intercreditor Agreement; provided that, notwithstanding the
foregoing, no Collateral shall be required to be provided on the Incremental
Facility Closing Date and this representation and warranty shall not be deemed
to be untrue or incorrect as a result of the failure of any Loan Party to
provide Collateral on the Incremental Facility Closing Date.
 
 
5

--------------------------------------------------------------------------------

 
(e) After giving effect to this Incremental Joinder, the representations and
warranties made by it in the Loan Documents are true and correct in all material
respects as of the date hereof (except in the case of any representation and
warranty which expressly relates to a given date or period, in which case such
representation and warranty shall be true and correct in all material respects
as of the respective date or respective period, as the case may be).
 
(f) Before and immediately after giving effect to this Incremental Joinder, no
Default or Event of Default shall have occurred and be continuing.
 
Section 8. Use of Proceeds. The Borrower covenants and agrees that it will use
the proceeds of the Incremental Term Loans to finance a portion of the
Transactions (including payment of Transaction-related costs and expenses,
upfront fees and original issue discount and repayment of certain Indebtedness
of the Target).
 
Section 9. Acknowledgments. Each Loan Party hereby expressly acknowledges the
terms of this Incremental Joinder and reaffirms, as of the date hereof, (i) the
covenants and agreements contained in each Loan Document to which it is a party,
including, in each case, such covenants and agreements as in effect immediately
after giving effect to this Incremental Joinder and the transactions
contemplated hereby, (ii) its guarantee of the Secured Obligations (including,
without limitation, the Incremental Term Loans) under the Loan Documents and
(iii) its grant of Liens on the Collateral to secure the Secured Obligations
(including, without limitation, the Obligations with respect to the Incremental
Term Loans) pursuant to the Loan Documents.
 
Section 10. Amendment, Modification and Waiver. This Incremental Joinder may not
be amended, modified or waived except pursuant to a writing signed by each of
the parties hereto.
 
Section 11. Liens Unimpaired. After giving effect to this Incremental Joinder,
neither the modification of the Loan Agreement effected pursuant to this
Incremental Joinder nor the execution, delivery, performance or effectiveness of
this Incremental Joinder:
 
(a) impairs the validity, effectiveness or priority of the Liens granted
pursuant to any Loan Document, and such Liens continue unimpaired with the same
priority to secure repayment of all Obligations, whether heretofore or hereafter
incurred; or
 
(b) requires that any new filings be made or other action taken to perfect or to
maintain the perfection of such Liens.
 
Section 12. Entire Agreement. This Incremental Joinder, the Loan Agreement and
the other Loan Documents constitute the entire agreement among the parties
hereto with respect to the subject matter hereof and thereof and supersede all
other prior agreements and understandings, both written and verbal, among the
parties hereto with respect to the subject matter hereof. Except as expressly
set forth herein, this Incremental Joinder shall not by implication or otherwise
limit, impair, constitute a waiver of, or otherwise affect the rights and
remedies of any party under, the Loan Agreement, nor alter, modify, amend or in
any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Loan Agreement, all of which are ratified and
affirmed in all respects and shall continue in full force and effect. It is
understood and agreed that each reference in each Loan Document to the Loan
Agreement, whether direct or indirect, shall hereafter be deemed to be a
reference to the Loan Agreement as amended hereby and that this Incremental
Joinder is a Loan Document.
 
Section 13. GOVERNING LAW. THIS INCREMENTAL JOINDER AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK. SECTIONS 9.09
AND 9.10 OF THE LOAN AGREEMENT ARE HEREBY INCORPORATED BY REFERENCE INTO THIS
INCREMENTAL JOINDER AND SHALL APPLY HERETO.
 
 
6

--------------------------------------------------------------------------------

 
Section 14. Severability. If any provision of this Incremental Joinder is held
to be illegal, invalid or unenforceable, the legality, validity and
enforceability of the remaining provisions of this Incremental Joinder shall not
be affected or impaired thereby. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
 
Section 15. Counterparts. This Incremental Joinder may be executed in one or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery by facsimile or
other electronic means of an executed counterpart of a signature page to this
Incremental Joinder shall be effective as delivery of an original executed
counterpart of this Incremental Joinder.
 
Section 16. Headings. The headings of this Incremental Joinder are for purposes
of reference only and shall not limit or otherwise affect the meaning hereof.
 
[Remainder of Page Intentionally Left Blank]
 
 
 
 
 
 
7

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Incremental Joinder as of the date first
written above.
 
AKORN, INC., as Borrower
AKORN ANIMAL HEALTH, INC., as Loan Party
                        By:
/s/ Joseph Bonaccorsi
  By:
/s/ Joseph Bonaccorsi
 
Name: Joseph Bonaccorsi
Name: Joseph Bonaccorsi
 
Title: Sr. Vice President and Secretary
Title: Secretary
             
AKORN (NEW JERSEY), INC., as a Loan Party
AKORN SALES, INC., as a Loan Party
                        By:
/s/ Joseph Bonaccorsi
  By:
/s/ Joseph Bonaccorsi
 
Name: Joseph Bonaccorsi
Name: Joseph Bonaccorsi
 
Title: Secretary
 
Title: Secretary
             
OAK PHARMACEUTICALS, INC., as a Loan Party
INSPIRE PHARMACEUTICALS, INC., as a Loan Party
                        By:
/s/ Joseph Bonaccorsi
  By:
/s/ Joseph Bonaccorsi
 
Name: Joseph Bonaccorsi
 
Name: Joseph Bonaccorsi
 
Title: Secretary
 
Title: Secretary
             
ADVANCED VISION RESEARCH, INC., as a Loan Party
HI-TECH PHARMACAL CO., INC., as a Loan Party
                        By:
/s/ Joseph Bonaccorsi
  By:
/s/ Joseph Bonaccorsi
 
Name: Joseph Bonaccorsi
Name: Joseph Bonaccorsi
 
Title: Secretary
 
Title: Secretary
             
AKORN OPHTHALMICS, INC., as a Loan Party
10 EDISON STREET LLC, as a Loan Party
     
By: Hi-Tech Pharmacal Co., Inc., Member,
            By:
/s/ Joseph Bonaccorsi
  By:
/s/ Joseph Bonaccorsi
 
Name: Joseph Bonaccorsi
Name: Joseph Bonaccorsi
 
Title: Secretary
 
Title: Secretary
                   
13 EDISON STREET LLC, as a Loan Party
     
By: Hi-Tech Pharmacal Co., Inc., Member,
                  By:
/s/ Joseph Bonaccorsi
       
Name: Joseph Bonaccorsi
       
Title: Secretary
 

 
 
Signature Page to
Incremental Facility Joinder Agreement
 
 

--------------------------------------------------------------------------------

 
 

 
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and as an Incremental Term Lender
       
By:
/s/ Bill Oferchick
     
Name: Bill Oferchick
     
Title: Managing Director
 

 
 
 
 
 
 
 
 
 
 
Signature Page to
Incremental Facility Joinder Agreement
 
 

--------------------------------------------------------------------------------

 
SCHEDULE A
TO INCREMENTAL FACILITY JOINDER AGREEMENT
 

     
Name of Incremental Term Lender
  
Amount
JPMORGAN CHASE BANK, N.A.
 
$445,000,000



 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------